Citation Nr: 1600135	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a timely notice of disagreement was filed in response to a July 2008 decision that denied a claim for special apportionment of the Veteran's benefits. 


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1974 to April 1975.  The Appellant is the adult son of the Veteran.  Because the Appellant is seeking an apportionment of the Veteran's VA benefits, both the Veteran and the Appellant are considered parties to this contested claim.  See 38 C.F.R. §§ 19.100, 20.504 (2015).

This matter comes before the Board of Veterans' Appeals (Board) in relation to a July 2008 decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina, which denied the Appellant's claim for a special apportionment of the Veteran's non-service-connected disability pension.  In August 2009, the Appellant submitted correspondence expressing disagreement with the denial.  In an October 2009 letter, the RO notified the Veteran that his notice of disagreement (NOD) was not timely filed with respect to the July 2008 decision.  The Appellant was advised that he could appeal the October 2009 decision regarding the timeliness of the filing of the NOD.  That same month, VA received correspondence from the Appellant, which constituted an NOD with the RO's October 2009 determination.   

In a June 2011 letter, the Appellant requested a travel Board hearing.  A letter from VA, dated November 2013, informed the Appellant of the time and date of his hearing the following month.  However, the Appellant failed to appear for that hearing.  Absent good cause for the failure to appear or a request to reschedule, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that the claims file in this case contains two different Appointment of Veterans Service Organization as Claimant's Representative forms (VA Form 21-22), both in favor of The American Legion.  One was signed in 1994 by the Veteran, and the second was signed by his ex-wife in 1996.  There is no VA Form 21-22 signed by the Appellant in the whole of the file.  In August 2015, The American Legion submitted an appellate brief on behalf of the Appellant.  Therefore, in October 2015, the Board sent a letter to the Appellant, requesting clarification of the issue of his representation.  The Appellant did not respond to the letter and, accordingly, the Board recognizes the Appellant as proceeding pro se in this appeal.
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains a single document-the above-noted brief submitted by The American Legion. 


FINDINGS OF FACT

1.  On July 9, 2008, the RO denied the Appellant's claim for entitlement to special apportionment of the Veteran's benefits.

2.  A notice of disagreement with the July 2008 decision was not received by VA within 60 days of the date of notice of the determination by VA. 


CONCLUSION OF LAW

A timely notice of disagreement was not submitted to the July 9, 2008 denial of the Appellant's claim for special apportionment of the Veteran's benefits.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.160(d) (2015); 38 C.F.R. §§ 20.3(a), 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the law is dispositive of the issue of whether a timely notice of disagreement was filed in response to the July 2008 decision, and VA's duties to notify and assist do not apply.

At the outset, the Board notes that an appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record.  Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

In a simultaneously contested claim, a claimant or his representative must file a notice of disagreement with a determination of the RO within 60 days from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.501(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the prescribed period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the proscribed period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305(a).

In addition to this statutory mailbox rule, there is a common law mailbox rule.  Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007). 

In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.

Under 38 C.F.R. § 3.109, time limits for filing to challenge an adverse VA decision may be extended in some cases on a showing of "good cause."  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The Appellant filed a claim for special apportionment of the Veteran's non-service connected disability pension in April 2008.  In a July 10, 2008 letter, the RO informed the Appellant that his request was denied, as the evidence of record established that the Veteran was making reasonable contributions to his support.  The RO notified the Appellant of his procedural and appellate rights.  No correspondence was received from the Appellant within 60 days of the July 10, 2008 denial of his claim.

On August 17, 2009, the Appellant submitted a letter to the RO inquiring as to the status of his claim.  Enclosed with that letter was an additional piece of correspondence from the Appellant, dated July 31, 2008, purporting to be a notice of disagreement.  In October 2009, the RO informed the Appellant that the "notice of disagreement" received in August 2009 was untimely.  In an October 2009 statement, the Appellant indicated that he had received the July 10, 2008 letter from the RO and, in response, mailed the July 31, 2008 letter, outlining his disagreement with the denial, but that he didn't hear anything in response and waited until August 2009 to inquire as to the status of his claim.

Based on a review of the evidence, the Board finds that a timely notice of disagreement as to the July 2008 denial of special apportionment was not received.  Under 38 C.F.R. § 20.501(a), the Appellant had until September 10, 2008 to provide VA with a notice of disagreement with the denial.  No correspondence was received from the Appellant, expressing disagreement with and a desire to contest the July 2008 decision, until August 2009.  

As noted above, VA's mailbox rule provides that in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2015).  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Since the NOD was stamped as being received on Monday, August 17, 2009, applying VA's mailbox rule, the postmark date is presumed as being August 10, 2009, as August 15 and 16 were a Saturday and Sunday.  See 38 C.F.R. § 20.306 (2015).  Therefore, excluding weekends and legal holidays, the presumed postmark date according to 38 C.F.R. § 20.305(a) is August 10, 2009.  A timely NOD needed to be postmarked by September 10, 2008.  As such, the NOD is not timely. 
The Board has also considered the common law mailbox rule, but still finds that the NOD is not timely.  The Appellant has submitted no proof of mailing.  On the other hand, the VA date stamp indicates that the date of mailing was later than the September 10, 2008 time limit.  As already noted above, in Rios II, the Court noted that the presumption of receipt permitted under the common law mailbox rule "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.  Accordingly, pursuant to the Court's holding in Rios II, the Board concludes that in the absence of evidence to the contrary (which has not been submitted by the Appellant), the NOD was not timely filed under the common law mailbox rule.  Therefore, after reviewing all of the evidence, the Board concludes that the NOD as to the July 2008 RO decision denying a special apportionment of the Veteran's benefits was not timely.

Finally, the Board notes that it does not have the discretion to waive the requirement of a timely filing of an NOD and assert appellate jurisdiction over the July 2008 decision by the RO.  The United States Court of Appeals for Veterans' Claims has held that a substantive appeal is not a jurisdictional requirement, and that the timeliness requirement may be waived implicitly or explicitly, such as where the RO's actions indicate an appeal was perfected or that a timely substantive appeal was filed or otherwise accepted as such, by action of the RO.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  However, the holding in Percy is specifically applicable only to the substantive appeal, which is filed following issuance of a statement of the case, and does not apply to an NOD.  The applicable law and regulations require that a timely NOD must first be filed in order to initiate an appeal, and Percy does not permit the Board to waive this jurisdictional requirement.




ORDER

A timely notice of disagreement was not filed as to the July 10, 2008 denial of special apportionment of the Veteran's non-service connected disability benefits, and the appeal is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


